Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 1 of 18                  PageID #: 63




                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII


   CHRISTOPHER JAY SCAPEROTTA,                     Civ. No. 20-00549 JMS-KJM
   #A6083262,
                                                   ORDER DISMISSING COMPLAINT
                  Plaintiff,                       WITH PARTIAL LEAVE TO AMEND

             v.

   KAUAI COMMUNITY
   CORRECTIONAL CENTER, et al.,

                  Defendants.


                      ORDER DISMISSING COMPLAINT WITH
                          PARTIAL LEAVE TO AMEND

                  Before the court is Plaintiff Christopher Jay Scaperotta’s

  (“Scaperotta”) Prisoner Civil Rights Complaint (“Complaint”) 1 brought pursuant to

  42 U.S.C. § 1983. 2 ECF No. 1. Scaperotta alleges that Defendants, the Kauai




         1
           The Complaint includes Scaperotta’s original December 11, 2020 filing, ECF No. 1,
  and the “Addendum to Complaint” that the Clerk’s Office received and filed on February 4,
  2021, ECF No. 12.
         2
           This is one of eight complaints Scaperotta filed between December 10, 2020, and
  December 11, 2020. See also Scaperotta v. Kauai Police Dep’t, No. 20-00542 LEK-KJM (D.
  Haw.); Scaperotta v. Rhue, No. 20-00544 DKW-KJM (D. Haw.); Scaperotta v. State of Vermont,
  No. 20-00545 JMS-RT (D. Haw.); Scaperotta v. Kauai Police Dep’t, No. 20-00546 DKW-RT
  (D. Haw.); Scaperotta v. Kauai Cmty. Corr. Ctr., No. 20-00548 DKW-RT (D. Haw.); Scaperotta
  v. Kauai Cmty. Corr. Ctr., No. 20-00549 JMS-KJM (D. Haw.); Scaperotta v. Wagatsuma, No.
  20-00551 JAO-RT (D. Haw.).
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 2 of 18                    PageID #: 64




  Community Correctional Center (“KCCC”), Jack Viohle, and Dr. Charles, violated

  his constitutional rights.3 Id. at PageID ## 1–2. Scaperotta is currently

  incarcerated at the KCCC. For the following reasons, the Complaint is

  DISMISSED pursuant to 28 U.S.C. §§ 1915(e) and 1915A(a), with partial leave

  granted to amend.

                              I. STATUTORY SCREENING

                The court is required to screen all prisoner pleadings pursuant to

  28 U.S.C. §§ 1915(e)(2) and 1915A(a). Byrd v. Phoenix Police Dep’t, 885 F.3d

  639, 641 (9th Cir. 2018) (per curiam). Claims or complaints that are frivolous,

  malicious, fail to state a claim for relief, or seek damages from defendants who are

  immune from suit must be dismissed. See Lopez v. Smith, 203 F.3d 1122, 1126–27

  (9th Cir. 2000) (en banc); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.

  2010).

                Screening under 28 U.S.C. §§ 1915(e)(2) and 1915A(a) involves the

  same standard of review as that used under Federal Rule of Civil Procedure

  12(b)(6). See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per

  curiam). Under this standard, a complaint must “contain sufficient factual matter,




         3
           Scaperotta cites the First, Sixth, Eighth, Thirteenth, and Fourteenth Amendments. See
  ECF No. 1 at PageID ## 2, 5–7; ECF No. 12 at PageID ## 58–60. The Sixth Amendment
  (addressing a criminal defendant’s rights) and the Thirteenth Amendment (abolishing slavery)
  have no apparent relevance here.
                                                 2
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 3 of 18               PageID #: 65




  accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

  Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). A

  claim is “plausible” when the facts alleged support a reasonable inference that the

  plaintiff is entitled to relief from a specific defendant for specific misconduct. See

  id.

               Rule 12 is read in conjunction with Rule 8(a)(2) when screening a

  complaint. Rule 8 “requires only ‘a short and plain statement of the claim showing

  that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

  what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

  (1957)); see Fed. R. Civ. P. 8(a)(2) and (d)(1). “Threadbare recitals of the

  elements of a cause of action, supported by mere conclusory statements, do not

  suffice.” Iqbal, 556 U.S. at 678 (citation omitted). The “mere possibility of

  misconduct,” or an “unadorned, the-defendant-unlawfully-harmed-me accusation”

  falls short of meeting this plausibility standard. Id. at 678–79 (citations omitted);

  see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

               Pro se litigants’ pleadings must be liberally construed and all doubts

  should be resolved in their favor. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

  2010) (citations omitted). The court must grant leave to amend if it appears the

  plaintiff can correct the defects in the complaint. See Lopez, 203 F.3d at 1130.

                                              3
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 4 of 18                     PageID #: 66




  When a claim cannot be saved by amendment, dismissal with prejudice is

  appropriate. See Sylvia Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196

  (9th Cir. 2013).

                              II. SCAPEROTTA’S CLAIMS4

                In Count I, Scaperotta makes various factual allegations about events

  at the KCCC during the fall of an unspecified year.5 ECF No. 1 at PageID # 5. He

  claims that: (1) another inmate “assaulted and harassed” him; (2) unidentified

  prison officials moved him to a cell with a broken sink; (3) unnamed prison

  officials moved him to a cell with no bunk; and (4) an unspecified adult correction

  officer (“ACO”) assaulted him. Id.

                Scaperotta alleges in Count II that eight unidentified ACOs held him

  down, lowered his pants, and injected him with Haldol and Ativan in late October

  of an unspecified year. Id. at PageID # 6. He also claims that prison officials

  transferred him to the Oahu Community Correctional Center (“OCCC”) “against

  [his] will.” Id.




         4
           Scaperotta’s factual allegations are accepted as true. Nordstrom v. Ryan, 762 F.3d 903,
  908 (9th Cir. 2014).
         5
          In one of his other actions, Scaperotta claims that he has been incarcerated at the KCCC
  approximately six times during the last six years. See Complaint at PageID # 9, Scaperotta v.
  Kauai Cmty. Corr. Ctr., Civ. No. 20-00550 JMS-RT (D. Haw. Dec. 11, 2020), ECF No. 1.

                                                 4
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 5 of 18                   PageID #: 67




                Scaperotta alleges in Count III that Defendants Viohle and Dr.

  Charles transferred him to the OCCC. Id. at PageID # 7. Upon arriving at the

  OCCC, Scaperotta was allegedly housed in the “psych[] ward.” Id.

                Scaperotta alleges in Count IV 6 that ACO Murin, who is not named as

  a Defendant, looked at his legal documents after he returned to the KCCC on

  January 27, 2021. ECF No. 12 at PageID # 58. Scaperotta claims that these

  documents were “damaged,” missing pages, and “in disarray” when they were

  returned to him. Id. He also claims that a pen went missing and his glasses were

  broken. Id.

                In Count V, Scaperotta alleges that, upon his return to the KCCC,

  unidentified ACOs said they did not know where his cell property, including legal

  documents, personal hygiene items, and clothing, were. Id. at PageID # 59.

                Finally, Scaperotta alleges in Count VI that the sink in his cell is

  clogged and broken. Id. at PageID # 60. Scaperotta claims that he is not receiving

  enough drinking water. Id. Scaperotta also claims that he asked for maintenance,

  cleaning supplies, and water, but he has received “no relief.” Id.




         6
          Scaperotta included three additional counts in his February 4, 2021 Addendum. See
  ECF No. 12. He did not, however, separately number these counts. For ease of reference, the
  Court consecutively numbers them in the order that they are included in the Addendum.
                                                5
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 6 of 18            PageID #: 68




               Scaperotta seeks $100 million in “compensatory and restitutional

  damages,” unspecified injunctive relief, an “out of court settlement,” “retraining of

  staff,” “restraining orders,” and a “letter of apology.” ECF No. 1 at PageID # 8.

                                   III. DISCUSSION

  A.    Legal Framework for Claims Under 42 U.S.C. § 1983

               To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1)

  that a right secured by the Constitution or laws of the United States was violated,

  and (2) that the alleged violation was committed by a person acting under color of

  state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Belgau v. Inslee, 975 F.3d

  940, 946 (9th Cir. 2020). Section 1983 requires a connection or link between a

  defendant’s actions and the plaintiff’s alleged deprivation. See Monell v. Dep’t of

  Soc. Servs., 436 U.S. 658, 692 (1978); Harper v. City of Los Angeles, 533 F.3d

  1010, 1026 (9th Cir. 2008) (“In a § 1983 action, the plaintiff must also demonstrate

  that the defendant’s conduct was the actionable cause of the claimed injury.”). “‘A

  person ‘subjects’ another to the deprivation of a constitutional right, within the

  meaning of section 1983, if he does an affirmative act, participates in another’s

  affirmative acts, or omits to perform an act which he is legally required to do that

  causes the deprivation of which complaint is made.’” Lacey v. Maricopa Cnty.,

  693 F.3d 896, 915 (9th Cir. 2012) (quoting Johnson v. Duffy, 588 F.2d 740, 743

  (9th Cir. 1978)).

                                            6
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 7 of 18                PageID #: 69




  B.     Eleventh Amendment Immunity

                Scaperotta names as Defendants the KCCC, Viohle, and Dr. Charles

  in their official capacities. ECF No. 1 at PageID ## 1–2.

                “The Eleventh Amendment bars suits for money damages in federal

  court against a state, its agencies, and state officials acting in their official

  capacities.” Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007)

  (citation omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

  101–03 (1984). It does not bar official-capacity suits against state officials for

  prospective relief to enjoin alleged ongoing violations of federal law. See Wolfson

  v. Brammer, 616 F.3d 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t

  of State Police, 491 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages

  against state officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21,

  30–31 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

                Scaperotta’s claims for money damages against the KCCC, and

  Viohle and Dr. Charles in their official capacities are barred by the Eleventh

  Amendment and therefore DISMISSED with prejudice. See Rowan v. Dep’t of

  Pub. Safety O.C.C.C., 2019 WL 637764, at *2 (D. Haw. Feb. 14, 2019) (“Neither

  the Hawaii Department of Public Safety (DPS) . . . nor OCCC, a jail, are . . .

  subject to suit under the Eleventh Amendment.”); Penque v. Dep’t of Pub. Safety,

  2020 WL 5984055, at *3 (D. Haw. Oct. 8, 2020) (concluding that claims for

                                               7
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 8 of 18                          PageID #: 70




  monetary damages against prison official in his official capacity were barred by the

  Eleventh Amendment). Scaperotta may amend his pleading, however, to name a

  proper defendant or defendants.7 To the extent Scaperotta seeks damages, he must

  name in his or her individual capacity a defendant or defendants who allegedly

  deprived him of rights secured by the Constitution or federal statutes. See Mitchell

  v. Washington, 818 F.3d 436, 442 (9th Cir. 2016) (explaining that the Eleventh

  Amendment does not “bar claims for damages against state officials in their

  personal capacities”).

  C.     Improper Joinder

                 A party asserting a claim may join, as independent or alternative

  claims, as many claims as it has against an opposing party. Fed. R. Civ. P. 18.

  “To name different defendants in the same lawsuit, however, a plaintiff must

  satisfy Rule 20, governing joinder of parties.” Weeks v. Espinda, 2010 WL

  2218631, at *3 (D. Haw. June 2, 2010). Rule 20(a)(2) allows joinder of defendants

  only if the following two requirements are met: (1) any right to relief is asserted



         7
            Although “courts have recognized an exception to the Eleventh Amendment bar for
  suits for prospective declaratory and injunctive relief against state officers, sued in their official
  capacities, to enjoin an alleged ongoing violation of federal law,” Agua Caliente Band of
  Cahuilla Indians v. Hardin, 223 F.3d 1041, 1045 (9th Cir. 2000), Scaperotta does not allege that
  he is seeking to enjoin an ongoing violation of federal law. Moreover, Scaperotta may not seek
  injunctive relief based on events that allegedly occurred at the OCCC, because he is no longer
  incarcerated there. See Dilley v. Gunn, 64 F.3d 1365, 1368–69 (9th Cir. 1995) (concluding that
  prisoner’s claims for injunctive relief were moot because he was transferred to another prison
  and had not demonstrated a reasonable expectation that he would be transferred back).
                                                    8
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 9 of 18              PageID #: 71




  against them jointly, severally, or in the alternative with respect to or arising out of

  the same transaction, occurrence, or series of transactions or occurrences; and (2)

  any question of law or fact common to all defendants will arise in the action. Fed.

  R. Civ. P. 20(a)(2)(A)–(B); Stribling v. Tobias, 690 F. App’x 972, 973 (9th Cir.

  2017). Unrelated claims involving different defendants belong in different suits.

  See What v. Honolulu Police Dep’t, 2014 WL 176610, at *4–5 (D. Haw. Jan. 13,

  2014).

               Scaperotta attempts a variety of unrelated claims in this action. He

  alleges in Count I that: (1) an unidentified inmate assaulted and harassed him; (2)

  unnamed prison officials moved him to a cell without a sink; (3) unspecified prison

  officials moved him to a cell without a bunk; and (4) an unnamed ACO assaulted

  him. ECF No. 1 at PageID # 5. Scaperotta alleges in Count II that: (1) eight

  unidentified ACOs held him down, pulled down his pants, and injected him with

  Haldol and Ativan; and (2) prison officials transferred him from the KCCC to the

  OCCC, where he was housed in the “psych[] ward.” Id. at PageID # 6. In Count

  III, Scaperotta complains about being transferred to the OCCC and housed in the

  “psych[] ward.” Id. at PageID # 7. Scaperotta alleges in Count IV that his legal

  documents were returned to him “in disarray, damaged, and missing [pages].”

  ECF No. 12 at PageID # 58. He alleges in Count V that unnamed ACOs told him

  they did not know if his personal effects were still at the KCCC. Id. at PageID

                                             9
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 10 of 18           PageID #: 72




  # 59. Finally, Scaperotta alleges in Count VI that the sink in his cell is broken and

  he does not receive adequate water. Id. at PageID # 60.

               If Scaperotta chooses to file an amended pleading, any claim asserted

  therein must be permitted by either Rule 18 or Rule 20. Scaperotta may state a

  single claim against a single defendant. Pursuant to Rule 18, Scaperotta may then

  add any additional claims to his action that are against the same defendant. Fed. R.

  Civ. P. 18. Scaperotta may also add any additional claims against other

  defendants, if those claims arise from the same transaction, occurrence, or series of

  transactions as his original claim. Fed. R. Civ. P. 20(a)(2).

               Scaperotta may not pursue a combination of unrelated claims in a

  single suit. See Char v. Kaiser Hosp., 2019 WL 80890, at *3 (D. Haw. Jan. 2,

  2019) (“Unrelated claims involving different defendants must be brought in

  separate actions.”). He may, however, raise any unrelated claims in a separate

  action or actions. See D’Agirbaud v. Kam, 2020 WL 3258408, at *5 (D. Haw.

  June 16, 2020) (explaining that dismissing complaint for misjoinder allowed

  plaintiff “to decide which related claims he will pursue in this action, and which

  claims he will bring in a new action”). Any attempt to join claims that are not

  permitted by the Federal Rules of Civil Procedure will result in those claims being

  dismissed as improperly joined.




                                           10
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 11 of 18             PageID #: 73




  D. Rule 8

               Rule 8 states that a pleading “must contain” a “short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

  P. 8(a)(2). The pleading “must contain sufficient allegations of underlying facts to

  give fair notice and to enable the opposing party to defend itself effectively.” Starr

  v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). “Threadbare recitals of the elements

  of a cause of action, supported by mere conclusory statements, do not suffice.”

  Iqbal, 556 U.S. at 678. Moreover, “only a complaint that states a plausible claim

  for relief survives a motion to dismiss.” Id. at 679. Determining whether a

  complaint states a plausible claim for relief is a “context-specific task that requires

  the reviewing court to draw on its judicial experience and common sense.” Id.

               Scaperotta’s various claims do not satisfy Rule 8. Scaperotta fails to

  allege the year when many of the alleged incidents occurred. See, e.g., ECF No. 1

  at PageID # 5 (stating that an inmate assaulted and harassed him in “mid

  September”); id. (claiming that an ACO assaulted him, but not saying when); id. at

  PageID # 6 (stating that “8 ACO’s” held him down “[a]round October 20th–

  22nd”). And, for most of his claims, Scaperotta does not link the alleged incident

  to any particular prison official. See, e.g., ECF No. 1 at PageID # 5 (not saying

  which prison official allegedly denied him water); id. (not saying which ACO

  allegedly assaulted him); id. at PageID # 6 (not saying which ACOs allegedly held

                                            11
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 12 of 18              PageID #: 74




  him down). If Scaperotta chooses to file an amended pleading, he must comply

  with Rule 8 by describing who allegedly violated his rights, and when and how

  they did so. Scaperotta must also consider the following legal standards.

  E. First Amendment

               Scaperotta checks boxes indicating that prison officials unlawfully

  retaliated against him. See ECF No. 1 at PageID ## 5, 7.

               The First Amendment guarantees a prisoner the right to seek redress

  of grievances from prison authorities as well as a right of meaningful access to the

  courts. Jones v. Williams, 791 F.3d 1023, 1035 (9th Cir. 2015). Retaliation

  against prisoners for their exercise of these rights “is itself a constitutional

  violation, and prohibited as a matter of ‘clearly established law.’” Brodheim v.

  Cry, 584 F.3d 1262, 1269 (9th Cir. 2009). A retaliation claim has five basic

  elements: (1) an assertion that a state actor took some adverse action against an

  inmate; (2) because of; (3) that prisoner’s protected conduct, and that such action;

  (4) chilled the inmate’s exercise of his First Amendment rights; and (5) the action

  did not reasonably advance a legitimate correctional goal. Id. Scaperotta fails to

  allege facts regarding any of these elements.




                                             12
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 13 of 18                        PageID #: 75




  F. Eighth Amendment

                 Scaperotta claims that the conditions of confinement at the KCCC

  violated the Eighth Amendment.8 ECF No. 1 at PageID # 5.

                 “The Constitution does not mandate comfortable prisons, but neither

  does it permit inhumane ones, and it is now settled that the treatment a prisoner

  receives in prison and the conditions under which he is confined are subject to

  scrutiny under the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 832

  (1994) (internal quotation marks and citations omitted). In its prohibition on “cruel

  and unusual punishments,” the Eighth Amendment “imposes duties on [prison]

  officials, who must provide humane conditions of confinement; prison officials

  must ensure that inmates receive adequate food, clothing, shelter, and medical care,

  and must take reasonable measures to guarantee the safety of the inmates[.]” Id.

  (internal quotation marks and citations omitted); Foster v. Runnels, 554 F.3d 807,

  812 (9th Cir. 2009).




         8
            Scaperotta does not say exactly when the alleged incidents occurred. See ECF No. 1 at
  PageID # 5. If they occurred after Scaperotta was convicted, his claims are properly raised under
  the Eighth Amendment. If the events occurred before Scaperotta was convicted, however, they
  must be raised, if at all, under the Fourteenth Amendment. Castro v. Cnty. of Los Angeles, 833
  F.3d 1060, 1067–68 (9th Cir. 2016) (en banc). Under the Fourteenth Amendment, the inquiry
  focuses on whether the conditions of confinement amount to “punishment.” Bell v. Wolfish, 441
  U.S. 520, 535 (1979). “[I]f a particular condition or restriction of pretrial detention is reasonably
  related to a legitimate governmental objective, it does not, without more, amount to
  ‘punishment.’” Id. at 539.
                                                   13
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 14 of 18            PageID #: 76




               A prison official violates the Eighth Amendment only when two

  requirements are met. First, the deprivation alleged must be, objectively,

  “sufficiently serious”—that is, “a prison official’s act or omission must result in

  the denial of ‘the minimal civilized measure of life’s necessities[.]’” Farmer,

  511 U.S. at 834; Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). Second, the

  prison official must have a sufficiently culpable state of mind. “In

  prison-conditions cases that state of mind is one of ‘deliberate indifference’ to

  inmate health or safety[.]” Farmer, 511 U.S. at 834 (citations omitted). Thus, “a

  prison official cannot be found liable under the Eighth Amendment for denying an

  inmate humane conditions of confinement unless the official knows of and

  disregards an excessive risk to inmate health or safety; the official must both be

  aware of facts from which the inference could be drawn that a substantial risk of

  serious harm exists, and he must also draw the inference.” Id. at 837.

               Scaperotta fails to allege a “sufficiently serious” violation. Although

  Scaperotta claims that the sink was broken in his cell, he has not plausibly alleged

  a denial of the minimal civilized measure of life’s necessities. He does not say

  how long he had to wait for water, how often he received it, or how much he

  received. Likewise, while Scaperotta claims that he was housed in a cell with “no

  bunk,” he fails to allege facts showing a serious violation of his rights. For

  example, he does not say how long he was housed in this particular cell. Nor does

                                            14
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 15 of 18              PageID #: 77




  Scaperotta allege that any prison official knowingly disregarded an excessive risk

  to his health and safety. He fails, therefore, to state a plausible claim for relief

  under the Eighth Amendment.

  G. Fourteenth Amendment

               Scaperotta appears to claim that prison officials violated his

  Fourteenth Amendment rights by depriving him of his property without due

  process of law. ECF No. 12 at PageID ## 58–59.

               Even assuming the truth of Scaperotta’s allegations, he fails to state a

  claim because he does not allege that his property was taken pursuant to a policy or

  otherwise authorized by law. See Finefeuiaki v. Maui Police Dep’t, 2018 WL

  4839001, at *5 (D. Haw. Oct. 4, 2018). Moreover, an adequate post-deprivation

  remedy is available to him under state law. See Hudson v. Palmer, 468 U.S. 517,

  533 (1984) (“For intentional, as for negligent deprivations of property by state

  employees, the state’s action is not complete until and unless it provides or refuses

  to provide a suitable postdeprivation remedy.”); Barnett v. Centoni, 31 F.3d 813,

  816 (9th Cir. 1994) (per curiam) (“[A] negligent or intentional deprivation of a

  prisoner’s property fails to state a claim under section 1983 if the state has an

  adequate post deprivation remedy.”); see also Finefeuiaki, 2018 WL 4839001, at

  *1 (“Hawaii law provides an adequate post-deprivation remedy for the loss of . . .

  property”); Haw. Rev. Stat. § 662-2 (“The State hereby waives its immunity for

                                             15
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 16 of 18            PageID #: 78




  liability for the torts of its employees and shall be liable in the same manner and to

  the same extent as a private individual under like circumstances, but shall not be

  liable for interest prior to judgment or for punitive damages.”). Scaperotta fails to

  state a claim based on the alleged deprivation of his property.

                               IV. LEAVE TO AMEND

               The Complaint is DISMISSED with partial leave granted to amend.

  Scaperotta may file an amended complaint on or before March 8, 2021, that names

  a proper defendant and attempts to cure the deficiencies in his claims. Scaperotta

  may not expand his claims beyond those already alleged herein or add new claims,

  without explaining how those new claims relate to the claims alleged in the

  original Complaint. Claims that do not properly relate to his original pleading are

  subject to dismissal.

               Scaperotta must comply with the Federal Rules of Civil Procedure and

  the Local Rules for the District of Hawaii, particularly LR10.3, which require an

  amended complaint to be complete itself, without reference to any prior pleading.

  An amended complaint must be short and plain, comply with Rule 8 of the Federal

  Rules of Civil Procedure, and be submitted on the court’s prisoner civil rights

  form. An amended complaint will supersede the preceding complaint. See

  Ramirez v. Cnty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Claims

  not realleged in an amended complaint may be deemed voluntarily dismissed. See

                                            16
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 17 of 18                       PageID #: 79




  Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012). If Scaperotta fails to

  timely file an amended complaint that cures the deficiencies in his claims, this

  action may be dismissed and that dismissal may count as a “strike” under

  28 U.S.C. § 1915(g). 9

                                        V. CONCLUSION

         (1) The Complaint is DISMISSED for failure to state a colorable claim for

  relief pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

         (2) Scaperotta’s claims against the KCCC, and Viohle and Dr. Charles in

  their official capacities are DISMISSED with prejudice.

         (3) If Scaperotta chooses to file an amended pleading, he must decide which

  related claims he will pursue in this action, which claims he will bring in a new

  action or actions, and which claims he may forgo with the benefit of the Court’s

  analysis of his claims.




         9
             Section 1915 (g) bars a civil action by a prisoner proceeding in forma pauperis:
         if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
         any facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
         upon which relief may be granted, unless the prisoner is under imminent danger
         of serious physical injury.
  28 U.S.C. § 1915(g).




                                                  17
Case 1:20-cv-00549-JMS-KJM Document 13 Filed 02/05/21 Page 18 of 18                 PageID #: 80




         (4) Scaperotta may file an amended pleading that attempts to cure the

  deficiencies in his claims on or before March 8, 2021.

         (5) The Clerk is directed to send Scaperotta a blank prisoner civil rights

  complaint form so that he can comply with the directions in this Order if he

  chooses to amend his complaint.

         (6) If Scaperotta fails to timely file an amended complaint that cures the

  deficiencies in his claims, this action may be AUTOMATICALLY DISMISSED

  without further notice, and that dismissal may count as a “strike” under 28 U.S.C.

  § 1915(g).

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, February 5, 2021.



                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




  Scaperotta v. Kauai Cmty. Corr. Ctr., et al., Civ. No. 20-00549 JMS-KJM, Order Dismissing
  Complaint With Partial Leave To Amend




                                               18
